DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant is advised that a typographical error in the information disclosure statement (IDS) originally submitted on November 12 of 2020, has been found.  Document 13 was incorrectly listed as US. Pat. No. 100,446,325. Accordingly, the information disclosure statement has modified by the examiner to correctly identify U.S. Patent 446,325 (issued on February 10 of 1891, to Francis C. CASH). A new initialed copy of the cited IDS is provided herewith.
	
Allowable Subject Matter
Claims 1-18 are allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875